Citation Nr: 0607076	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for bronchial asthma.  

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.  

3.  Entitlement to an initial rating higher than 10 percent 
for sinusitis and allergies.  

4.  Entitlement to an initial separate compensable rating for 
allergic rhinitis.  

5.  Entitlement to an initial compensable rating for 
residuals of removal of a right breast mass.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 until 
retiring in January 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2000 and April 2001 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Board remanded this case to the RO in August 2004, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  There also were a 
number of other claims considered in that earlier decision - 
one of which was granted and the rest denied.  So those 
claims are no longer before the Board.  One other issue that 
was remanded in August 2004 was entitlement to service 
connection for a skin rash.  A June 2005 rating decision, 
however, granted that claim.  And the veteran has not since 
appealed either the initial rating or effective date 
assigned.  So that claim has been resolved, as well.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (concluding 
a veteran must separately appeal these downstream issues).  
Thus, the only remaining claims on appeal are those 
indicated.




FINDINGS OF FACT

1.  The medical evidence shows the veteran's bronchial asthma 
has been manifest since service by a forced expiratory volume 
in one second (FEV-1) of at least 60 percent predicted and 
the need for an inhaler on a daily basis, but this condition 
has never required systemic corticosteroids or at least 
monthly visits to a physician for care of exacerbations.

2.  The medical evidence shows the veteran's bilateral pes 
planus has been manifest since service by arch pain and 
plantar fasciitis - which are accentuated on walking and 
prolonged standing; she also experiences premature (easy) 
fatigability, has some tenderness to manipulation and a 
pronatory gait, but there are no objective clinical 
indications of severe spasm or marked deformity.  

3.  The medical evidence shows the veteran's sinusitis has 
been manifest since service by up to six non-incapacitating 
episodes per year, with headaches, pain, and purulent 
discharge requiring antibiotic treatment, but no 
incapacitating episodes.  

4.  The medical evidence shows the veteran's allergic 
rhinitis has been manifest since May 25, 2005, by bilateral 
nasal passages narrowed by 50 percent, but no polyps have 
been shown.  

5.  The medical evidence shows the veteran initially had a 
small, asymptomatic benign mass on her right breast.  Since 
surgical removal of the right breast, the residuals of the 
mass removal have been a small, well-healed, superficial, 
nontender scar that causes no associated functional 
impairment.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for bronchial asthma.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
and Code 6602 (2005).  

2.  The criteria are met for an initial 30 percent rating for 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and Code 
5276 (2005).  

3.  The criteria are not met for an initial rating higher 
than 10 percent for sinusitis and allergies.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and Code 6513 (2005).  

4.  The criteria are met for a separate 10 percent rating for 
allergic rhinitis, effective from May 25, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and Code 6522 (2005).  

5.  The criteria are not met for an initial compensable 
rating for residuals of removal of a right breast mass.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and Code 7628 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his/her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record:  
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his/her possession pertaining to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the November 2001 statement of the case, the 
various supplemental statements of the case (SSOCs), and June 
2003, November 2004, and May 2005 RO letters to the veteran 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that she must supply and the evidence that VA would 
attempt to obtain.  Thus, she may be considered to have been 
advised to submit any pertinent evidence in her possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of VA treatment through 
June 2005 have been obtained, and the veteran has been 
afforded several VA compensation examinations - including as 
directed in the Board's August 2004 remand to obtain medical 
opinions concerning the severity of her disabilities at 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  She 
has not identified any additional evidence not already of 
record that is obtainable.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds that 
the duty to assist also has been met.  



As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein, although she 
was not notified of the provisions of the VCAA prior to that 
decision.  No matter, though, as this is inconsequential.  
See Mayfield, 19 Vet. App. at 114 (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Since that initial decision and passage of the VCAA, the RO 
has provided notice to the veteran of the laws and 
regulations governing the claims on appeal and the evidence 
that she must supply and the evidence that VA would attempt 
to obtain, as has already been discussed above.  And her 
claims were reconsidered on several occasions, most recently 
in October 2005, in light of the additional development 
performed subsequent to the Board's August 2004 Remand.  So 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits at this juncture.  See 
Mayfield, supra.  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities for any orthopedic disabilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the ratings assigned following 
the initial grant of service connection for the veteran's 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In the latter circumstance, the Board 
must evaluate the level of impairment due to the disabilities 
throughout the entire period from the effective date of the 
award, considering the possibility of "staged" ratings, as 
provided by the Court in Fenderson.  

In evaluating the veteran's claims, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran filed her claim for service connection for 
multiple disabilities in February 2000, within one year after 
her separation from service.  And the initial rating for each 
of her disabilities, once service connected, was made 
effective from the day following her retirement from the 
military.  

Bronchial asthma

The regulations provide that, for bronchial asthma, with an 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, a 100 percent rating will be 
assigned.  A 60 percent evaluation is warranted for an FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  For an FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, a 30 percent rating is for 
assignment.  A 10 percent evaluation is warranted for an FEV-
1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
10 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  Note: In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  Code 6602.  

A VA examiner in February 2001 noted the veteran's report of 
shortness of breath on walking two city blocks and at rest, a 
hoarse cough, and a burning in her chest.  The veteran said 
she used her inhalers three or four times a week.  No 
pertinent abnormal clinical findings were noted.  Pulmonary 
function testing (PFT) revealed an FEV-1 of 53 percent 
predicted before bronchodilation and 60 percent predicted 
after bronchodilation.  The examiner indicated the veteran 
had used a bronchodilator a few hours before the test.  

Another VA compensation examination was conducted in June 
2005.  The veteran reported to that examiner that she was 
chronically short of breath on exercise and could not run for 
any sustained period.  She also indicated that she used an 
albuterol inhaler twice a day and intermittently for wheezing 
and shortness of breath associated with acute sinusitis.  PFT 
revealed an FEV-1 of 104.3 percent predicted before 
bronchodilator and 100.6 percent predicted after 
bronchodilator, and an FEV-1/FVC of 88 percent before 
bronchodilator and 85 percent after bronchodilator - all 
values indicating normal airflow, according to the examiner.

VA clinic records dated from April 2000 to June 2005 note the 
veteran's periodic complaint of shortness of breath and her 
use of an albuterol inhaler several times a day.  But the 
records do not contain reports of PFT, evidence of at least 
monthly visits to a physician for required care of 
exacerbations, or any courses of systemic corticosteroids.  

Applying the rating criteria to the results of the February 
2001 PFT, the Board finds that the FEV-1 of 60 percent after 
bronchodilation correlates to a 30 percent rating, which is 
the existing rating.  The records show that, at that time, 
the veteran was not using inhalational or oral bronchodilator 
therapy on a daily basis and there is no evidence that she 
has ever needed systemic corticosteroids or at least monthly 
visits to a physician for required care of exacerbations.  
Accordingly, the Board concludes that a 30 percent rating is 
the maximum permissible evaluation.

Indeed, the results of the more recent PFT in June 2005 
reflect markedly improved respiratory function; the veteran's 
FEV-1 at that time was over 100 percent predicted.  Such a 
finding, by itself, does not warrant even the most minimum 
compensable evaluation.  But the VA treatment records show 
the veteran also has used an albuterol inhaler twice a day 
and intermittently for wheezing and shortness of breath for 
several years.  The requirement for daily inhalational or 
oral bronchodilator therapy meets the criteria for a 30 
percent rating.  Again, though, there still is no evidence 
she has ever needed systemic corticosteroids or at least 
monthly visits to a physician for required care of 
exacerbations, as would suggest entitlement to an initial 
rating higher than 30 percent.  

The record shows that a 30 percent rating for the veteran's 
bronchial asthma has been in effect since her separation from 
service.  Therefore, the Board concludes that an initial 
rating greater than 30 percent for this condition is not 
warranted for any portion of the appeal period.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards applied adequately describe and provide for the 
veteran's disability level.  There is no evidence she has 
ever been hospitalized for treatment of her bronchial asthma 
since her separation from service.  Neither does the record 
reflect marked interference with her employment - meaning 
above and beyond that contemplated by her present 30-percent 
rating.  She has submitted no evidence of excessive time off 
from work due to this disability or of concessions made by 
her employer because of it.  There simply is no evidence of 
any unusual or exceptional circumstances that would take her 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  In this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, so the provisions of § 5107(b) and § 4.3 are 
not applicable.  

Bilateral pes planus

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral and 30 percent if unilateral. If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation is warranted if 
bilateral or 20 percent if unilateral.  A 10 percent rating 
is appropriate for moderate pes planus, with the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
whether bilateral or unilateral.  For mild impairment, with 
symptoms relieved by built-up shoe or arch support, a 
0 percent rating is to be assigned.  Code 5276.  

On examination by VA in July 2000, the veteran reported that 
she wore arch supports in her shoes, but that her feet would 
fatigue easily.  She stated that she would experience 
"distressing" levels of pain in her feet occasionally after 
prolonged walking or standing.  She also complained of pain, 
stiffness, swelling, heat, and lack of endurance upon 
standing or walking.  On objective physical examination of 
her feet, the examiner indicated the veteran did appear to 
have moderate bilateral pes planus.  However, her feet showed 
no sign of abnormal weight bearing, there were no obvious 
bunions, and her gait was normal.  The examiner also noted 
that x-rays of the veteran's feet were normal.  

VA clinic records reflect occasional complaints regarding the 
veteran's feet.  Weight-bearing x-rays of the veteran's feet 
obtained in January 2002 and also in September 2004 
reportedly showed no abnormalities.  She has been provided 
various types of shoe inserts and the plantar aspect of her 
right heel was injected in April 2002.  The records also 
reflect clinical findings and diagnoses of plantar fasciitis, 
right foot worse than the left, which examiners have 
indicated is related to the pes planus.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (requiring in these 
situations that VA adjudicators consider the additional 
symptoms associated with the plantar fasciitis as part and 
parcel of the underlying pes planus).

In September and October 2004, the veteran was seen in the 
clinic complaining of three months of arch pain in her left 
foot that was outside her usual chronic foot pain.  She 
reported that she had a hard time wearing inserts in her 
dress shoes, which she needed to wear for her job.  On 
examination, the middle of the plantar fascia was tender 
under tension, but not red or swollen.  The examiner stated 
the veteran had collapsing pes planus valgus bilaterally and 
diagnosed moderate fasciitis.  He recommended wearing inserts 
in sneakers for three weeks.  The veteran declined 
injections.  Surgical options were discussed with her.  

Another VA compensation examination was conducted in June 
2005.  At that time, the veteran reported she could not stand 
for long periods of time.  She complained that her feet felt 
heavy, like she is carrying an extra load.  The examiner 
noted moderate to severe bilateral pes planus.  The veteran 
walked in a pronatory gait pattern.  The plantar fascia was 
more tender on the left than the right, and to a greater 
degree with the toes dorsiflexed.  Range of motion of the 
pedal joints was satisfactory and pain free, with good muscle 
strength about the ankle and subtalar muscle groups.  

While no examiner has described specific evidence of marked 
deformity due to the service-connected pes planus, e.g., the 
weight-bearing line over or medial to the great toe, 
characteristic callosities, or inward bowing of the tendo 
achillis, the June 2005 VA examiner did note the veteran 
walked with a pronatory gait.  Also, examiners throughout the 
appeal period have noted some tenderness to palpation and 
have seemed to confirm the veteran's report of accentuated 
pain on use, premature (easy) fatigability, and an inability 
to stand for prolonged periods.

Affording the veteran the benefit of the doubt, as required 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board finds 
that those clinical findings and complaints, which have been 
present essentially throughout the appeal period, are 
commensurate with the requirements for a higher 30-percent 
initial rating for the bilateral pes planus.  This higher 
rating also is warranted given the reported manifestations 
and considering the provisions of 38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
the additional functional impairment over and beyond that 
objectively demonstrated as a result of chronic pain, etc., 
including when the symptoms are most prevalent - such as 
during "flare-ups" of the condition).



The veteran is not, however, entitled to a rating higher than 
30 percent.  Although orthotic shoe inserts have reportedly 
provided little-to-no relief for her and examiners have 
discussed surgical options, there is no evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation, indicative of pronounced pes 
planus as might warrant a 50 percent rating.

Furthermore, the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence she has ever been hospitalized for 
treatment of her pes planus since her retirement from 
military service.  Neither does the record reflect marked 
interference with her employment.  She has submitted no 
evidence of excessive time off from work due to this 
disability or of concessions made by her employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

Therefore, the Board concludes that a higher 30 percent 
initial rating, but no greater, is warranted for the 
veteran's bilateral pes planus.  

Sinusitis and allergies

Chronic maxillary sinusitis is rated under Code 6513.  

The General Rating Formula for Sinusitis (Codes 6510 through 
6514) provides that, following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 
50 percent rating is to be assigned.  A 30 percent evaluation 
is warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent rating is for assignment.  A zero 
percent evaluation is appropriate for sinusitis detected by 
x-ray only.  Note:  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

Allergic or vasomotor rhinitis with polyps is rated 30 
percent disabling.  Without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
appropriate.  Code 6522.  

On VA compensation examination in July 2000, the veteran 
reported sinus-related headaches, occasional allergic attacks 
between attacks of sinusitis, as well as nasal discharge.  
She also indicated that she was occasionally confined to bed 
by her symptoms.  The examiner stated that examination of the 
sinuses, as well as examination of the remainder of the head 
and neck, was normal.  The nasal passages were patent and the 
veteran did not appear to be in any relevant pain.  
The examiner indicated that there was no current diagnosis 
regarding this disability.  

A VA clinic examiner in August 2001 indicated that the 
veteran had had five or six episodes of sinusitis that year, 
the last episode having been treated with antibiotics which 
cleared her symptoms.  Examination at that time revealed 
normal nasal mucosa, clear passages, and no purulent 
discharge.  The examiner's plan was for hypertonic saline 
irrigations and antibiotic treatment as necessary.  In 
November 2001, the veteran was seen for complaints of cough, 
wheezing, and laryngitis.  Few abnormal clinical findings 
were noted by the examiner, other than erythematous and 
edematous turbinates.  The assessment was of probable 
bronchitis secondary to a viral process.  



The records show the veteran was again seen in mid-2002 and 
in January 2003 for a cough and sinusitis that was treated 
with antibiotics, and her secretions cleared.  She was seen 
again in April 2003 for a recurrence of nasal drainage, 
left-sided headache, and frontal and maxillary sinus pain and 
congestion.  On examination, the nasal turbinates were 
erythematous and edematous, but no drainage or other abnormal 
clinical finding was reported.  She was also seen in March 
2003 for a chronic low-grade cough with features suggestive 
of both asthmatic and allergic components.  A trial course of 
oral antihistamine therapy was begun.  

CT scan of the veteran's sinuses in January 2004 showed a 
2.5cm retention cyst within the right maxillary sinus and 
evidence of the veteran's previous sinus surgery during 
service, but no significant abnormality was identified.  She 
was again seen in January 2005 for another acute episode of 
sinusitis - including reported greenish nasal discharge, 
although no discharge was noted by the examiner.  The 
examiner again prescribed a 14-day course of antibiotics.  

On VA ear, nose, and throat examination in May 2005, the 
veteran reported having five or six sinus infections per 
year, doing well in between, with only mild nasal congestion 
and discharge.  She also reported having seasonal and 
perennial environmental allergies for which she had been 
treated with antihistamines and steroid nasal sprays.  On 
examination, there was no tenderness, facial swelling, or 
proptosis.  The nasal septum was straight, but the inferior 
turbinates were enlarged bilaterally, narrowing the nasal 
passages by approximately 50 percent on each side.  Upon 
nasal endoscopy, there was no evidence of acute sinusitis, 
polyps, or discharge on either side.  The examiner stated, 
however, that on the basis of the overall clinical picture, 
the veteran had recurrent acute sinusitis, as well as 
allergic rhinitis, with resultant inferior turbinate 
swelling.

The clinic records, as well as the reports of VA compensation 
examiners since the veteran's separation from military 
service, have noted relatively few abnormal clinical findings 
regarding her sinusitis.  However, the records are clear that 
she has been treated with antibiotics occasionally and has 
had five or six episodes of sinusitis per year.  While she 
reported that she was occasionally confined to bed by her 
symptoms in 2000, the treatment records do not indicate that 
any examiner has recommended such confinement.  Thus, there 
is no evidence that any of her episodes of sinusitis have 
been incapacitating, as defined in the governing regulation.  
The medical evidence does show, however, that she has had up 
to six non-incapacitating episodes per year, manifested 
primarily by pain and purulent discharge requiring antibiotic 
treatment.  Those manifestations meet the criteria for a 
10 percent rating, but unfortunately no more.  

For the reasons discussed, the preponderance of the evidence 
is against the veteran's claim for a greater initial rating 
for her sinusitis.  Consequently, the provisions of § 5107(b) 
and § 4.3 are not applicable.

The Board points out additionally, however, that the most 
recent VA examiner, in May 2005, reported that the veteran's 
inferior turbinates narrowed her nasal passages by 
approximately 50 percent on each side, due to her allergic 
rhinitis.  That finding, in the absence of evidence of nasal 
polyps, which was reported for the first time by the May 2005 
examiner, meets the criteria for a 10 percent rating under 
Code 6522.  

The Court has held that, where symptomatology for one 
condition is not duplicative of or overlapping with the 
symptomatology of another related condition, assignment of a 
separate rating for each condition does not violate the rule 
against pyramiding of ratings, 38 C.F.R. § 4.14 (2005).  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Here, the confirmed clinical finding of obstructed nasal 
passages is not listed as a criterion for rating the 
sinusitis.  And the evidence shows that finding has been 
considered only as a manifestation of the veteran's allergic 
rhinitis, not her sinusitis.  So affording her the benefit of 
the doubt, the Board concludes that a separate 10 percent 
rating, but no more, must be assigned for the allergic 
rhinitis - retroactively effective from the date of the May 
2005 VA compensation examination when the obstructed nasal 
passages were first reported.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

That said, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that she has ever been hospitalized for treatment of her 
sinusitis and allergies (including allergic rhinitis) since 
her separation from service.  Neither does the record reflect 
marked interference with her employment.  She has submitted 
no evidence of excessive time off from work due to these 
conditions or of concessions made by her employer because of 
them.  There simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In summary, the Board concludes that the criteria for an 
initial rating greater than 10 percent for the veteran's 
sinusitis are not met.  But a separate 10 percent rating is 
being assigned for the allergic rhinitis, effective from May 
25, 2005.  

Right breast mass

Benign neoplasms of the gynecological system or breast are to 
be rated according to impairment in function of the urinary 
or gynecological systems, or skin.  Code 7628.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  See also 
38 C.F.R. § 3.114.  See, too, VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2000; 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
Board is bound by those rulings.  38 U.S.C.A. § 7104(c).

Effective August 30, 2002, VA revised the rating criteria for 
evaluating skin disorders.  The criteria that were in effect 
prior to that date provided that superficial scars which are 
poorly nourished, with repeated ulceration, and superficial 
scars which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  Other scars are rated on 
the degree of limitation of function of the affected part.  
38 C.F.R. Part 4, Codes 7803, 7804, 7805.  

The revised criteria that became effective August 30, 2002, 
provide that, under Diagnostic Code 7801, scars, other than 
on the head, face, or neck, that are deep or that cause 
limitation of motion warrant a 10 percent evaluation for an 
area or areas that exceed six square inches (39 sq. cm.); a 
20 percent evaluation is assigned for an area or areas 
exceeding 12 square inches (77 sq. cm.); a 30 percent 
evaluation is warranted for an area or areas exceeding 72 
square inches (465 sq. cm.); and a 40 percent evaluation is 
appropriate for an area or areas exceeding 144 square inches 
(929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

On VA compensation examination in July 2000, a small lump in 
the right breast was noted, which the examiner diagnosed as a 
cystic mass.  The examiner indicated the mass had no 
disabling characteristics.  

The outpatient treatment records show the right breast mass 
was removed in late 2000 and was benign.  The clinic records 
do not note any subsequent complaints by the veteran 
concerning her right breast.  The report of a December 2004 
bilateral mammogram does not note any abnormal findings 
concerning the right breast.  

On VA gynecological examination in May 2005, the veteran did 
not report any symptoms referable to her right breast.  The 
examiner noted her history, as set forth previously, and 
described symmetric breasts, without masses, nodules, or skin 
changes.  There was a surgical scar at the lower margin of 
the right areola.  

Because there is no evidence suggesting the veteran's removed 
right breast mass was cancerous (malignant) or that her 
residual right breast scar has been other than asymptomatic, 
superficial, well-healed, non-tender, and productive of no 
functional impairment, and because the scar is clearly far 
less than six square inches in size, the Board finds that 
none of the applicable criteria have been met for a 
compensable rating for a right breast mass or for the scar or 
other residuals of removal of the right breast mass during 
any portion of the appeal period.  



The Board also believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  While the evidence shows 
she was hospitalized for removal of the right breast mass, 
there is no evidence that she has since been hospitalized for 
treatment of any residual complications.  Neither does the 
record reflect marked interference with her employment.  She 
has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by her employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  Thus, the 
provisions of § 5107(b) and § 4.3 are not applicable.  And an 
initial compensable rating for residuals of removal of the 
right breast mass is not warranted.  

ORDER

An initial rating greater than 30 percent for bronchial 
asthma is denied.  

A higher initial 30 percent rating is granted for bilateral 
pes planus, subject to the laws and regulations governing the 
payment of VA compensation.

An initial rating greater than 10 percent for sinusitis and 
allergies is denied.  






A separate 10 percent rating is granted for allergic 
rhinitis, effective from May 25, 2005, subject to the laws 
and regulations governing the payment of VA compensation.  

An initial compensable rating for residuals of removal of a 
right breast mass is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


